UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) S QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended: June 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52330 AVRA SURGICAL ROBOTICS, INC. (Exact name of registrant as specified in its charter) Delaware 35-2277305 (State or other jurisdiction (I.R.S. Employer Identification Number) of incorporation or organization) c/o Stamell & Schager, LLP, 1 Liberty Plaza, 23rd Floor, New York, NY 10006 (Address of principal executive offices) (212) 566-4047 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x. (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 40,558,511 shares of common stock, par value $.0001 per share, outstanding as of August 14, 2013. AVRA SURGICAL ROBOTICS, INC. - INDEX - Page PART I – FINANCIAL INFORMATION: Item 1. Consolidated Financial Statements: Balance Sheets as of June 30, 2013 (Unaudited) and December 31, 2012 3 Statements of Operations (Unaudited) for the Three and Six Months Ended June 30, 2013 and 2012, and for the Period from August 29, 2006 (Inception) through June 30, 2013 4 Statements of Comprehensive Loss (Unaudited) for the Three and Six Months Ended June 30, 2013 and 2012, and for the Period from August 29, 2006 (Inception) through June 30, 2013 5 Statement of Stockholders’ Equity/(Deficiency) for the Period August 29, 2006 (Inception) through June 30, 2013 (Unaudited) 6 Statements of Cash Flows (Unaudited) for the Six Months Ended June 30, 2013 and 2012 and for the Period August 29, 2006 (Inception) through June 30, 2013 7 Notes to Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PART II – OTHER INFORMATION: Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 20 Item 4. Mine Safety Disclosures 20 Item 5. Other Information 20 Item 6. Exhibits 20 SIGNATURES 21 PART I – FINANCIAL INFORMATION Item 1.Financial Statements. AVRA SURGICAL ROBOTICS, INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS June 30, December 31, Unaudited Assets Current Assets Cash $ $ Prepaid expenses VAT refund receivable Total Current Assets Property and Equipment Machinery and equipment, net of accumulated depreciation of $48,322 and $10,637, respectively Other Assets Security deposit Patents, net of accumulated amortization of $6,265 and $1,174,respectively Total Other Assets Total Assets $ $ Liabilities and Stockholders' Equity/(Deficiency) Current Liabilities Accounts payable and accrued expenses $ $ Loan payable - affiliate $ Loan payable - stockholder Total Current Liabilities Total Liabilities Commitments and Contingencies - - Stockholders' Equity/(Deficiency) Preferred stock, $.0001 par value; 10,000,000 shares authorized; none issued and outstanding - - Common stock, $.0001 par value; 100,000,000 shares authorized; 40,516,011 and 38,479,238 shares,issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Accumulated other comprehensive (loss) ) ) Controlling interest ) ) Noncontrolling interests ) ) Total Stockholders' Equity/(Deficiency) ) ) Total Liabilities and Stockholders' Equity/(Deficiency) $ $ See Notes to Consolidated Financial Statements 3 AVRA SURGICAL ROBOTICS, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS Unaudited For the For the For the For the For the Period August 29, 2006 Three Months Three Months Six Months Six Months (Inception) Ended Ended Ended Ended Through June 30, 2013 June 30, 2012 June 30, 2013 June 30, 2012 June 30, 2013 Revenues $
